Citation Nr: 0126467	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to May 1970.  
The DD Form 214 reflects that the veteran had foreign service 
in Korea.  His military occupational specialty was 
armorer/unit supply specialist.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found new and material evidence to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), but denied service 
connection.  

In January 2001, the veteran requested a personal hearing 
before a Hearing Officer at the local RO.  In June 2001, the 
hearing was rescheduled at the veteran's request due to 
personal illness.  In August 2001, the veteran canceled his 
request for a personal hearing, indicating no desire to 
reschedule.  Therefore, the Board proceeds to consider the 
appeal.  


FINDINGS OF FACT

1. By rating decision dated in July 1996, the RO denied 
reopening the claim of entitlement to service connection 
for post-traumatic stress disorder, based upon the fact 
that the veteran had not presented new and material 
evidence showing treatment or findings related to PTSD.  
The RO notified the veteran of the adverse rating decision 
and his appellate rights in August 1996.  The veteran did 
not file a notice of disagreement as to that 
determination.  

2. Evidence submitted since the July 1996 rating decision 
bears directly and substantially upon the subject matter 
now under consideration (i.e., whether the veteran has a 
diagnosis of PTSD) and, when considered alone or together 
with all evidence, both old and new, it has a significant 
effect upon the facts previously considered, to warrant 
consideration of the merits of the claim on appeal.  

CONCLUSION OF LAW

The July 1996 RO decision which denied service connection for 
post-traumatic stress disorder is final, and evidence 
received since the July 1996 RO decision is new and material, 
thus permitting the claim for this benefit to be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board, and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  

In August 1989, the RO denied service connection for post-
traumatic stress disorder based on the fact that the service 
medical records for the period from July 1968 to April 1970 
were negative for treatment or diagnosis of neurosis or PTSD.  
In addition, the veteran failed to provide evidence of the 
specific traumatic incident that resulted in the alleged 
psychiatric disorder as requested in June 1989, and he did 
not appear for a scheduled VA examination in July 1989.  The 
RO provided notice of the decision and his appellate rights 
in August 1989.  The veteran did not file a notice of 
disagreement.  That decision is final.  

The RO, in a decision dated in July 1996, denied reopening 
the veteran's claim of entitlement to service connection for 
PTSD.  The evidence then submitted failed to show treatment 
or findings related to post-traumatic stress disorder.  The 
veteran did not appeal that decision, and it became final.  

Because the RO previously denied the veteran's claims for 
service connection for PTSD, in August 1989 and July 1996, 
respectively, and the veteran did not initiate an appeal of 
either decision by filing a notice of disagreement, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As a result, the veteran's claim for 
service connection may only be reopened if he has submitted 
new and material evidence.  In this regard, before the Board 
may reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
the prior final decision.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a).  

Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  As the Federal Circuit Court has stated, "the 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett, supra, 83 F.3d at 1383.  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.

It is worthy of mention, at this juncture, that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This new statute 
redefines the obligations of VA with respect to the duty to 
assist in developing claims, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and also 
eliminates the concept of a well-grounded claim.  This change 
in the law is potentially applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 
5107 (West Supp. 2001) (Historical and Statutory Notes); 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The recently enacted VCAA has expressly retained that 
criteria for reopening claims, stating that there has been no 
change in the requirement that the Secretary may not "reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (now 
codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

The evidence of record at the time of the July 1996 RO 
decision that denied reopening the claim of entitlement to 
service connection for PTSD included the veteran's service 
medical records, as reported above, and VA inpatient and 
outpatient treatment reports.  By the veteran's report, he 
was hospitalized at the Dallas VA Medical Center (VAMC) in 
February 1989 for alcohol-abuse treatment.  VA inpatient and 
outpatient records dated in January and March 1994 reflect, 
inter alia, alcohol dependence.  A discharge summary dated in 
July 1995 for an unrelated condition reflects, inter alia, a 
past medical history of PTSD and that he medicated with 
Desipramine and Ativan.  An August 1995 entry reflects, inter 
alia, that the veteran had a history of PTSD.  VA treatment 
records dated in September 1995 reflect that the veteran 
developed depression secondary to alcohol and cocaine in 
1989, and became suicidal.  At that time, he was medicated 
with Ativan and Desipramine.  Most recently, he had been 
without medications for three months.  The diagnosis was 
depression.

An October 1995 medical entry reflects past diagnoses of 
major depressive disorder and PTSD, as well as a history of 
heavy cocaine and alcohol use.  The assessment was major 
depressive disorder possibly with psychotic features, "rule 
out" PTSD, "rule out" Axis II pathology - history of 
alcohol and cocaine dependence.  The veteran was restarted on 
Desipramine.  VA outpatient clinic entries dated between 
November 1995 and March 1996 reflect that the veteran 
medicated with Desipramine and Ativan, that he had a past 
medical history of PTSD, and that his current diagnoses were 
depressive disorder not otherwise specified (major depressive 
disorder versus alcohol induced), and alcohol dependence.  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. §  3.156(a); see also Fossie v. West, 12 Vet. 
App. 1 (1998).  "New" evidence will be presumed credible 
for purposes of determining whether new and material evidence 
has been presented to reopen the previously denied claim.  
See Kutscherousky v. West, supra.  

The Board notes that, in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that, as a result of Hodge, supra, 
the determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Accordingly, the focus of the Board's inquiry in this regard 
is upon whether the record now reflects competent medical 
evidence of a diagnosis of PTSD related to his military 
service.  See 38 C.F.R. § 3.304(f) (2000).  

Pertinent evidence associated with the claims folder 
subsequent to the July 1996 rating decision includes VA 
outpatient treatment records and the veteran's lay 
statements.  An April 1996 entry reflects, inter alia, 
alcohol dependence, psychosis not otherwise specified, and 
depressive disorder not otherwise specified (likely secondary 
to alcohol use).  A May 1996 entry reflects that the veteran 
had depression, some symptoms of PTSD, and cocaine 
dependence.  A June 1996 entry reflects, inter alia, that the 
veteran had daily flashbacks to an incident in Korea in 1969, 
which he refused to discuss.  His thought process was goal 
directed and content focused on PTSD symptoms and his 
traumatic experience (although he would not disclose the 
specific content of trauma).  The diagnoses were PTSD, major 
depression, alcohol dependence, and cocaine dependence in 
remission.

In January 1997, a VA physician provided the veteran with a 
note which reflects that he had been seeing the veteran since 
September 1996 and that his diagnoses had been depression, 
post-traumatic stress disorder, cocaine dependence - in 
remission, and alcohol dependence - in remission.  By 
history, the veteran had had these problems for many years, 
at least nine, with hospitalizations.  Records dated in July 
and October 1997 reflect a diagnosis of depression.  VA 
mental health treatment notes dated in August 1998 reflect 
(1) that the veteran tended to be vague when asked for 
specifics about several of his symptoms after telling them he 
had filed a claim for PTSD; (2) he declined to discuss his 
symptoms, (3) he was considered a significant suicide risk, 
(4) that serazone should be considered because of the co-
morbid PTSD symptoms, and (5) that he medicated with Zoloft.  
The diagnosis was major depression.  In November 1998, the 
veteran submitted a stressor statement relating his PTSD 
symptoms to an incident in Korea.  

The Board has reviewed the evidence submitted since the July 
1996 RO decision, and acknowledges that the recent VA 
outpatient treatment records, which reflect a current 
diagnosis of PTSD, constitute new and material evidence.  
This evidence was not previously submitted to agency 
decisionmakers and bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the Board need not address whether the other 
pieces of additional evidence constitute new and material 
evidence, as the claim of entitlement to service connection 
for PTSD warrants reopening based upon the VA outpatient 
treatment records standing alone, and the veteran is entitled 
to have his claim readjudicated on the basis of all the 
evidence of record.  See Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.  


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2001); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  
Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The veteran has contended that he has PTSD as a result of 
active military service in Korea during the Vietnam Era.  The 
DD Form 214 reflects not only his status as an overseas 
returnee but that the veteran was assigned to A Company of 
the 76th Engineer Battalion (Construction), Eighth Army, and 
that his military occupational specialty was armorer/unit 
supply specialist.  

In pertinent part, a review of the file reveals that the 
veteran has been variously diagnosed, at VA inpatient and 
outpatient facilities, with either symptoms of post-traumatic 
stress disorder, or actual PTSD, in May 1996, June 1996, and 
August 1998, as well as major depression/depressive disorder 
not otherwise specified (likely due to alcohol use)/major 
depressive disorder; cocaine dependence; and alcohol 
dependence psychosis, not otherwise specified.  It is 
significant that, on periodic clinic evaluation in August 
1998, the physician noted co-morbid PTSD symptoms and major 
depression with a prior history of cocaine and alcohol use.  

The evidence of record dated in October 1995, February 1996, 
June 1996, and August 1998 reflects that the veteran has 
experienced some type of psychic trauma which he has not been 
able to describe.  It is unclear as to whether all the trauma 
alluded to in the VA treatment records is attributed to his 
military service or family stressors.  The evidence dated in 
October and November 1995 reflects that the veteran was 
uncomfortable talking about sensitive issues, so he skipped 
his appointment, and that he was tearful at times when 
talking about painful past events.  In February 1996, he 
wanted to talk about troubling past events but was afraid.  
Multiple entries dated in June 1996 reflect that he had daily 
flashbacks to an incident in Korea in 1969 and would not 
disclose the specifics.  An entry indicates that the 
veteran's content was focused on PTSD symptoms and his 
traumatic symptoms.  He was admitted to the Dallas VAMC for 
psychiatric treatment in August 1998.  Records associated 
with that hospitalization reflect that the veteran was vague 
about his PTSD symptoms and that he felt guilt.  

In November 1998, the veteran submitted a brief stressor 
statement.  The statement reflects that he had found 
mutilated bodies while on an excursion in Korea in December 
1969.  He related that he had recurring nightmares of the 
incident.  On the present record, there is medical evidence 
of a diagnosis of PTSD that has been linked to service, but 
not to verified stressors.  Moreover, the veteran's assertion 
as to stressors in-service is sufficient to pursue his claim.  
As to the third requirement for service connection, i.e., 
credible supporting evidence that the claimed stressors 
actually occurred, additional development is required.

At this juncture, the Board also observes that the veteran's 
DA Form 20 (Enlisted Qualification Record) for the active 
duty period from July 1968 to May 1970 has not been 
associated with the claims file.  As matter of fact, in June 
1989, excerpts from the veteran's personnel file were 
submitted to the RO.  Those records only provided information 
regarding Army National Guard service from April 1972 to 
October 1972.  In January 1999, the RO resubmitted a request 
for excerpts from the veteran's personnel file for the active 
duty period listed above.  The National Personnel Records 
Center (NPRC) responded that the "201 file" for the 
requested period was not a matter of record.  In April 1999, 
the RO submitted the veteran's DD Form 214, his stressor 
information, and the DA Form 20 to the U.S. Armed Forces 
Service Center for Research of Unit Records (USASCRUR) 
(formerly the Environmental Support Group) for stressor 
verification.  

In July 2000, the USASCRUR responded that they were unable to 
locate records submitted by the 76th Engineer Battalion for 
the time period provided.  However, the USASCRUR did enclose 
an extract of The U.S. Military Experience in Korea, 1871-
1982: In the Vanguard of ROK-US Relations, which documented 
casualties during that time period.  The report documents 
that there were only five U.S. soldiers wounded in action and 
five U.S. soldiers killed in action during 1969.  In light of 
evidence that reflects that the veteran served as a member of 
the Eighth Army, and the absence of evidence in the brief, 
three-page response regarding the Eighth Army, the Board is 
of the opinion that additional development is warranted in 
this area.  

In view of the obvious difficulty the veteran has 
demonstrated in expressing the purported traumatic events, 
and notwithstanding the fact that the RO has made several 
attempts to elicit information from the veteran and has 
contacted the NPRC with little or no evidence to corroborate 
the claimed stressors, the Board is of the opinion that 
additional development is warranted before the claim can be 
adjudicated without prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the 
veteran should be given another opportunity to describe in 
detail the events witnessed in December 1969 to include but 
not limited to the exact date(s) of the incident(s); start 
and end locations of the route traveled; the unit function 
(e.g., convoy, detail, reconnaissance); his function; whether 
the incident was reported and/or investigated; who was 
involved; and the circumstances of the incident.

The evidence of record suggests that the veteran more 
probably than not continues to receive psychiatric treatment.  
Therefore, the RO should request any VA inpatient or 
outpatient treatment records, to include mental health 
records for the period from August 1998 to the present, as 
well as any pertinent private medical records identified by 
the veteran, as these records may provide additional stressor 
evidence.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 
696 (Fed. Cir. 2000) (citing Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992) (defining the doctrine of constructive 
notice)).  

Last, the evidence of record dated in August 1998 reflects 
that the veteran has been entitled to receive or was in 
receipt of Social Security (SSA) benefits  since February 
1996.  A VA outpatient treatment record dated in January 1996 
reflects that the veteran had been denied SSA benefits, and 
that he had the following conditions: degeneration of the 
bones due to arthritis, total knee arthroplasty, PTSD, 
diabetes, and a history of suicidal ideation.  The Board 
observes that the records used in that determination have not 
been associated with the claims file, and may be material to 
the outcome of service connection for PTSD.  The Court has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and the records from the agency 
may be relevant, there is a duty to acquire a copy of the 
decision granting SSA disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Further, the Court recently concluded, in 
the case of Tetro v. Gober, 14 Vet. App. 110 (2000), that VA 
has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists.  

Thereafter, the RO should update the April 1999 request for 
stressor verification and forward to the USASCRUR as 
comprehensive and detailed information as possible regarding 
the stressful events claimed to have been experienced by the 
veteran in December 1969.  If indicated, i.e., in the event 
that the USASCRUR response or other information received by 
the RO verifies one or more stressors, the RO should schedule 
the veteran for a VA psychiatric examination to confirm or 
reject the PTSD diagnosis in light of such stressor evidence.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Clearly, therefore, it is incumbent upon the veteran 
to cooperate in any way that would facilitate the RO's 
efforts in developing this claim, to include providing 
specific stressor information, and reporting for an 
examination if the RO determines it is necessary.  

Accordingly, this case is REMANDED for the following action:

1. The veteran should be requested to provide 
the names, addresses, and approximate 
dates of mental health treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
since separating from service.  The RO 
should make a specific request for mental 
health treatment records (inpatient and 
outpatient) from the Dallas VA Medical 
Center dated in 1985, and for the period 
from January to May 1989; treatment 
records from the Corpus Christi VA 
facility for the period from 1993 to 
February 1994; and any VA treatment 
records dated subsequent to November 1998.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all indicated records that are 
not already in the claims file. 

2. The RO should assist the veteran in 
developing the credible supporting 
evidence needed to confirm that the 
stressful event(s) that he alleged in-
service actually did occur.  The veteran 
should be informed that he may submit a 
comrade statement in support of his claim.  
The veteran should be allowed a reasonable 
amount of time to submit the necessary 
evidence or to provide the necessary 
release forms for any private medical 
records so that the RO may assist him in 
obtaining the records.  

3. The RO should make another attempt to 
secure all the veteran's service personnel 
records and morning reports (i.e., DA Form 
1) for any specific period identified by 
the veteran in December 1969 from the 
National Personnel Records Center (NPRC), 
ATTN: NCPMR-O, 9700 Page Avenue, St. 
Louis, MO 63132-5200.  The RO should also 
request from the Department of the Army 
copies of the Daily Journals, Operational 
Reports--Lessons Learned, Combat 
Operations After Action Reports, and Unit 
Histories for the Eighth Army, A Co., 76th 
Engineer Battalion (C), for any specific 
time period the veteran identified in 
December 1969 through the National 
Archives and Records Administration (ATTN: 
Archives II Textual) Reference Branch 
(NNR2), Room 2600, 8601 Adelphi Road, 
College Park, Maryland 20740-6001.  This 
request should incorporate any information 
that has recently been declassified as 
secret/top secret. 

4. The RO should contact the Social Security 
Administration and request copies of all 
medical records that were considered in 
the veteran's claim for disability 
benefits (and subsequent disability 
determination evaluations) as well as a 
copy of the administrative decision.

5. Thereafter, the RO should review the file 
and prepare a summary of the claimed 
stressors.  The summary and all associated 
documents, to include the veteran's DD 
Form 214 and DA Form 20 (Enlisted 
Qualification Record), pages 24 through 
27, for the active duty period from July 
1968 to May 1970, the stressor statement, 
and other relevant service department 
evidence received pursuant to this remand 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to provide any information 
regarding the Eighth Army, A Co., 76th 
Engineer Battalion (C), for the period 
from November 1969 to January 1970, that 
might corroborate the veteran's alleged 
in-service stressors, including unit 
histories and any recently declassified 
secret/top secret information.  

6. Thereafter, if, and only if, the RO 
determines that plausible medical evidence 
of a link or connection between in-service 
events and the current diagnosis of PTSD 
has been submitted, the RO should assist 
the veteran with any further development 
of the evidence that may be needed 
pursuant to the statutory duty to assist 
under 38 U.S.C.A. §§ 5103 and 5103A.  This 
assistance may include scheduling the 
veteran for a VA psychiatric examination 
by an examiner who has first reviewed the 
claims file and the service medical 
records.  For the purposes of the claim, 
an examiner should clarify whether a 
diagnosis of PTSD, or another psychiatric 
disorder if any, conforms to the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV) criteria for that 
disorder and, if present, whether it is as 
likely as not related to the veteran's 
verified stressor(s) in service.  The 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed mental 
disorder is a result of service.  

7. The RO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 and 
its implementingregulations is completed. 

8. Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


 



